Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 1 of 17




                     THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             MCALLEN DIVISION

                                     * * * * *

    UNITED STATES OF AMERICA               *      NO. M-19-CR-2341
                                           *      McAllen, Texas
    VS.                                    *
                                           *      10:19 a.m.- 10:35 a.m.
    BRENDA ALICIA FUENTES                  *      September 10, 2020

                                     * * * * *

                             SENTENCING HEARING

                            (By Videoconference)

                 BEFORE THE HONORABLE MICAELA ALVAREZ
                     UNITED STATES DISTRICT JUDGE

                                     * * * * *




          Proceedings recorded by electronic sound recording
             Transcript produced by transcription service



                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 2 of 17

                                                                        2

 1   APPEARANCES:

 2   For the United States:

 3       MS. AMY GREENBAUM
         U.S. Attorney's Office
 4       1701 W. Business Hwy. 83, Suite 600
         McAllen, TX 78501
 5
     For the Defendant:
 6
         MR. RUDY MORENO
 7       Law Office of Rudy Moreno
         5526 North 10th Street
 8       McAllen, TX 78505

 9   U.S. Probation Officer:

10       JIM FLETCHER
         REY MORENO
11
     Court Interpreter:
12
         ELENA MEDRANO (Present, not needed)
13
     Court Clerk:
14
         JULIE SANCHEZ
15
     Electronic Recorder:
16
         KATHRYN NELSON
17

18

19

20

21

22

23

24

25

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 3 of 17

                                                                          3

 1                         P R O C E E D I N G S

 2                   10:19 A.M. - SEPTEMBER 10, 2020

 3             THE COURT:       Case No. 19-2341, and this is

 4   Brenda Alicia Fuentes, and she is out on bond.

 5             MS. GREENBAUM:         Amy Greenbaum for the

 6   Government, present and ready.

 7             MR. MORENO:        Good morning, Your Honor.

 8             THE COURT:       Good morning.

 9             MR. MORENO:        Rudy Moreno on behalf of

10   Ms. Fuentes.     She is present and ready for sentencing,

11   Your Honor.

12             THE COURT:       Thank you.

13                   Ms. Fuentes, please raise your right hand

14   to be sworn in.      Do you solemnly swear the testimony

15   you will give in the case now before the Court shall be

16   the truth, the whole truth, and nothing but the truth,

17   so help you God?

18             DEFENDANT FUENTES:            I do.

19             THE COURT:       All right, thank you.           You may put

20   y our hand down.

21                   Let me address something with your

22   attorney first.      Mr. Moreno, did you talk with

23   Ms. Fuentes about her right to be present in person for

24   this proceeding?

25             MR. MORENO:        Yes, Your Honor.

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 4 of 17

                                                                        4

 1               THE COURT:     And did she understand she has

 2   that right, but agreed to give up that right and appear

 3   by video?

 4               MR. MORENO:      Yes, Your Honor.

 5               THE COURT:     Ms. Fuentes, do you understand

 6   that you do have the right to be present in person for

 7   this hearing?

 8               DEFENDANT FUENTES:          Yes, I do.

 9               THE COURT:     Do you wish to give up that right

10   and appear by video, as you are doing so far?

11               DEFENDANT FUENTES:          Yes.

12               THE COURT:     All right, thank you, then,

13   Ms. Fuentes.

14                   The Court then will continue to

15   sentencing.     You are facing sentencing for a charge of

16   sexual abuse of a ward.           Do you understand that?

17               DEFENDANT FUENTES:          Yes, Your Honor.

18               THE COURT:     Mr. Moreno, did you receive and

19   review the Presentence Investigation Report?

20               MR. MORENO:      I did, Your Honor, and we filed

21   objections to --

22               THE COURT:     We'll come to that in just a

23   moment, okay?      Did you review it with Ms. Fuentes?

24               MR. MORENO:      I did, Your Honor.

25               THE COURT:     Ms. Fuentes, did you review with

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 5 of 17

                                                                             5

 1   your attorney the Presentence Investigation Report?

 2               DEFENDANT FUENTES:          Yes, Your Honor.

 3               THE COURT:     Okay.      Now let's go ahead and

 4   address the objection because that will make a

 5   difference where we are in the Guidelines.                 And I will

 6   actually start with the Government because, Mr. Moreno,

 7   I tend to agree with you on the objection, but I'll

 8   hear from the Government and see if there is anything

 9   else they wish to offer.

10                   And to the Government what the Court

11   sees -- and I understand that, you know, we do have

12   some cases where the enhancement has been applied even

13   when it is a situation of somebody in detention and the

14   defendant is an employee, staffer of the jail, or

15   whatever you want to call it.              But I think here what

16   the Court sees is that we don't have any other real

17   facts other than he is a ward, and that is considered

18   within the offense level itself.

19                   So is there anything the Government would

20   point to?

21               MS. GREENBAUM:       Well, Your Honor, I would just

22   add that although the defendant -- I'm sorry, although

23   the victim was not physically restrained, he was in

24   official detention under the care, custody, and

25   authority of the defendant.             And as the Court sees on a

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 6 of 17

                                                                            6

 1   daily basis here, the inmates of the facility do not

 2   have free reign of the facility.                They are escorted to

 3   and from locations just like they are when they are

 4   escorted here to court on an every-day basis.

 5                   So, off of that, I would just note that

 6   the victim could not flee without facing consequences

 7   from the defendant.        Although the defendant was

 8   assigned to work there in the kitchen while not being

 9   restrained, because he's in the kitchen, he couldn't

10   work in the kitchen without being restrained.

11                   If he were to flee the kitchen or flee, I

12   mean, that's something that's very serious, that the

13   detention officers and the marshals or anybody that

14   would be present would take that very serious.

15             THE COURT:       And I don't disagree with any of

16   that, but what I'm saying is at least based on the

17   facts that were presented here is that there wasn't

18   nothing beyond the fact that he is a ward and, yes,

19   certainly in official detention under the authority.

20   We don't necessarily a lot more as far as the extent of

21   Ms. Fuentes' authority in the particular situation.                I

22   know she worked in the kitchen.

23                   But even if she was in charge, let's say

24   she's in charge of the kitchen and would have the

25   ability to say, "Well, if you don't go along with this,

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 7 of 17

                                                                              7

 1   you know, you're not going to work in the kitchen any

 2   more."   There's nothing to indicate that there was any

 3   other kind of vulnerability here other than the fact

 4   that he is a ward here.           And in certain of these cases,

 5   you know, I think, you know, the particular

 6   circumstances sort of increase the vulnerability.                    I

 7   think anybody who's in detention, there's some

 8   vulnerability there because, you're correct, they're

 9   under the control.

10             MS. GREENBAUM:         Correct.         And in this case,

11   Your Honor, it was the defendant who told or directed

12   the victim, "Come with me to move boxes to the back of

13   the kitchen."      And that's what --

14             THE COURT:       I understand.           But even though

15   there doesn't appear to be any kind of coerciveness

16   before that, that made him such that he felt like there

17   was no choice, beyond the fact that he is a ward,

18   again, I recognize that.

19             MS. GREENBAUM:         Yes, Your Honor.

20             THE COURT:       But with nothing more than what I

21   have in the report, the Court does believe that the

22   objection should be sustained, to not add those two

23   points for vulnerability here.

24                   So, Ms. Fuentes, then the Guideline range

25   becomes 10 to 16 months.           Do you understand that?

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 8 of 17

                                                                          8

 1             DEFENDANT FUENTES:            Yes, ma'am.

 2             THE COURT:       All right, thank you.

 3                   All right, Mr. Moreno, is there anything

 4   else that you wish to say in your client's behalf?

 5             MR. MORENO:        Your Honor, just in regards to

 6   sentencing, Your Honor, ***, we're going to be asking

 7   for a split sentence, Your Honor.

 8                   Your Honor, just to this ***, this is a

 9   woman who had been married to one person for 20-plus

10   year, had a family, went through a divorce, or I guess

11   separation, Your Honor.           And it was around that time, a

12   low point, where she became a companion with this

13   individual.     You know, aside from that incident, they

14   would talk on the phone.           So, you know, it was at this

15   particular situation where she was at that point, Your

16   Honor, is what drove her to that.                 She has no prior

17   issue, ***, Your Honor.

18                   She's 48 years old, going to be 50.

19   She's -- I mean, since the Court released her on bond,

20   she has no violations, she hasn't done anything wrong

21   to come back to this Court to get any words as to

22   whether she -- as to whether she would be a threat to

23   the community or anything like that, Judge.                 She's been

24   working since the time she got out.

25                   We're asking if the Court would consider

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 9 of 17

                                                                                9

 1   to depart downward from the Guideline range due to the

 2   fact that she's never been in prison and she's had some

 3   credit time, about 11 days, Your Honor.                    It was around

 4   during the holidays when the arrest occurred.

 5                   That's what I would argue in regards to

 6   sentencing, Your Honor.

 7              THE COURT:      Thank you.

 8                   Ms. Fuentes, is there anything that you

 9   wish to say?

10              DEFENDANT FUENTES:           Yes, ma'am.        I've been in

11   therapy for seven months already.                 I know I made a

12   mistake.     I take full responsibility for my behavior.

13   Therapy has helped me to rectify my faults.                    I regret

14   my mistake.     I was selfish.          I should have never let my

15   guard down.     Moving forward, I will rebuild my life

16   with a positive attitude -- in a positive direction,

17   I'm sorry.     And I apologize to you and to my family.

18              THE COURT:      Thank you.

19                   Anything from the Government?

20              MS. GREENBAUM:        Yes, Your Honor.           The

21   Government does object to the request for a downward

22   departure.     We're asking for a Guideline range

23   sentence, particularly at the upper end, if the Court

24   would so consider.

25                   This offense was actually discovered

                               GLR TRANSCRIBERS
                               9251 Lynne Circle
                           Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 10 of 17

                                                                                   10

 1   after the U.S. Marshals and OIG were conducting an

 2   investigation into suspected contraband that was being

 3   brought into the facility.             And so while they were

 4   investigating that offense, they discovered this

 5   offense.

 6                    And by nature of her position, we would

 7   argue that there's a sort of power dynamic.                       She's the

 8   cook supervisor, he's the inmate.                  She's got control of

 9   this inmate and other inmates that were working in the

10   kitchen at that time.

11                    And on the victim's account, this wasn't

12   just a one-time thing.           He stated that she had actually

13   performed fellatio on him five additional times, in

14   addition to this one time.

15                    And so the Government believes that this

16   is a very serious offense of nature.                    And it's serious

17   because the community trusts that when people are

18   serving their time or when they're being detained in a

19   facility like this, it's going to be done without

20   corruption or without abuse of power.                       And we argue

21   that that's exactly what she was doing here.                       She was

22   abusing her power when she engaged in this conduct with

23   the defendant.      And that has an effect on the integrity

24   of this facility and it's wrong.

25                    And for that reason we're asking for a

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 11 of 17

                                                                                11

 1   Guideline range sentence, upper end, Your Honor.                    Thank

 2   you.

 3              THE COURT:       All right, thank you.

 4                    Ms. Fuentes, the Court does consider all

 5   that has been presented here.               And I want to sort of

 6   start off in a slightly different direction than, you

 7   know, either attorney has touched on here.

 8                    And that is that we hear of these

 9   situations on and off, sadly, where, you know, somebody

10   is detained and there is some sort of sexual abuse.

11   Often, it is a female detainee and a male abuser.                    And

12   whenever we hear of that kind of situation, I think we

13   sort of always assume that there is some sort of

14   coercion, even if it's not physical coercion, but some

15   sort of coercion.        And I think in many of those cases

16   that there's little hesitation from courts, when those

17   come to the court, of imposing some time of

18   imprisonment.

19                    I think in that regard, Ms. Fuentes, that

20   when it's a female that has engaged in the abuse and

21   it's a male victim, that sometimes our stereotyping

22   sort of blinds us, to begin with, to look at the

23   situation a little bit differently and to say, well,

24   because it's a female that was the person in a position

25   of authority, it wasn't abuse.                But we're learning more

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 12 of 17

                                                                             12

 1   and more, I think, as our country faces many of these

 2   situations, that males, just as easily as females, can

 3   be sexually abused; that males, just as easily as

 4   females, can be abusers. [sic]

 5                    And so, Ms. Fuentes, I think it would be

 6   easy for the Court to say, well, this really was not a

 7   situation involving abuse; this really was a situation

 8   where Ms. Fuentes was vulnerable at the time and, you

 9   know, was in constant contact with this victim and then

10   they developed a relationship and, you know, we should

11   sort of look at it from the perspective of just an

12   inappropriate relationship as opposed to a criminal act.

13                    I don't think that that is the right

14   approach here, Ms. Fuentes.              I think we have to keep in

15   mind that you were in a position of authority here.

16   Even if -- and again, I don't have specifics here.

17   But even if you didn't have the authority to say he

18   shouldn't work here any more, that nonetheless, you

19   were in a position of authority, the victim here was

20   vulnerable in the sense of being a ward.                    I don't think

21   there's added vulnerability that would warrant the

22   additional points.        I've already ruled on that issue.

23                    But in the sense of, you know, he is

24   detained, you know, he must follow the rules, he must

25   comply with the appropriate request -- and in this kind

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 13 of 17

                                                                           13

 1   of situation, perhaps on his part, there may have been

 2   some motivation, you know, because I understand he

 3   ended up with your phone or a phone from you that he

 4   used to communicate with you.               But there may have been

 5   some motivation in that regard that that phone would

 6   give him access to other individuals as well.

 7                    But, nonetheless, you know, this was

 8   exactly what it is called by way of the name of the

 9   offense, sexual abuse of a ward, Ms. Fuentes.

10                    And so while I appreciate, you know, what

11   your attorney has pointed out about your situation at

12   the time, and I am glad, Ms. Fuentes, to hear that you

13   are dealing with sort of what led you to this

14   situation, the Court does believe that because of the

15   sort of corruptive nature of the offense, in that it is

16   a person in a position of authority with a ward who, by

17   definition, is under that person's authority, that a

18   term of imprisonment is necessary in this case both,

19   you know, as to you in particular for the offense here,

20   but also as an added deterrent here.

21                    And the Court does have to keep in mind

22   that, sadly, we deal with these kind of corruption

23   issues.    And I'm sort of using the term "corrupt" here,

24   and it may be a way that's a little bit different from

25   how it is ordinarily used.             But I do think that when

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 14 of 17

                                                                         14

 1   somebody is in a position of authority and takes

 2   advantage of that position for some self-gain, that

 3   that is corruption.

 4                    And so in that regard, Ms. Fuentes, I

 5   think we also need to send out a strong message here to

 6   such individuals how that that kind of conduct is not

 7   to be tolerated.

 8                    The Court is going to impose a term of

 9   imprisonment here, Ms. Fuentes, of 12 months and one

10   day in custody.       That really effectively puts you very

11   close to the low end of the Guideline range because

12   that will authorize you to receive credit for good

13   conduct here.      But the Court does believe that

14   something other than just the low end of the Guideline

15   range is necessary here.

16                    I am also imposing here a three-year term

17   of supervised release.           While you are under

18   supervision, you are not to commit another federal,

19   state, or local crime.           You are to comply with the

20   standard conditions adopted by the Court.

21   Additionally, you are not to possess a firearm,

22   ammunition, destructive device, or any other dangerous

23   weapon.

24                    The Court finds that you do not have the

25   ability to pay the $250,000 fine and will waive that

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 15 of 17

                                                                               15

 1   fine.

 2                    The Court is also ordering that you

 3   register as a sex offender and provide the proper

 4   notifications in that regard.               All of these conditions

 5   are as set out in the Appendix of the Presentence

 6   Investigation Report.

 7                    You do have the right to appeal.                If you

 8   wish to appeal, you need to advise your attorney.                    That

 9   appeal needs to be filed within 14 days.                    If you cannot

10   afford an appeal, you must file for in forma pauperis,

11   in which case the clerk will file your Notice of Appeal

12   and the Court will appoint appellate counsel.

13                    One other matter for Ms. Fuentes, and

14   that is that, you know, she has been out on bond.                    I am

15   inclined to order a surrender date that is a few months

16   down the road.      I don't know right now what the Bureau

17   of Prisons, what their sort of delay time is here.

18   Does the Government have any objection to that?

19              MS. GREENBAUM:         No, Your Honor.

20              THE COURT:       Okay.      And to one of the deputies,

21   do you have any idea how long the Bureau of Prisons is

22   taking to designate?

23              DEPUTY MARSHAL:          I do not, Judge, but I can

24   check on that.

25              THE COURT:       Okay, well, let me just go ahead.

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 16 of 17

                                                                                  16

 1   I'm going to do this, Ms. Fuentes.                  I'm going to allow

 2   you to continue out on bond until you are ordered to

 3   surrender to the Bureau of Prisons.                   With the pandemic

 4   still ongoing, I'll give you right now say at least

 5   three months so that your surrender date would not be

 6   any earlier than three months right now, okay?

 7                    But the way we'll work this is that you

 8   will be designated by the Bureau of Prisons.                   When you

 9   receive that designation, you need to communicate with

10   your lawyer.      By the way, if it's earlier than three

11   months, I'll, you know, extend that surrender date.                      I

12   can do that.      If it's later than three months, then I

13   will allow it to go forward.               Okay.      But hopefully --

14   and I think the Bureau of Prisons are doing a much

15   better job these days as far as containing the

16   pandemic.     But if there's any issue, at least it will

17   give you a little bit of time there.

18               DEFENDANT FUENTES:           Thank you.

19               THE COURT:      All right.         Anything else as to

20   Ms. Fuentes?

21               MS. GREENBAUM:        Your Honor, we just wanted to

22   note on the record that the victim was notified of this

23   hearing and elected not to attend this hearing.                   And

24   it's my understanding that there no restitution.

25               THE COURT:      And we failed to address that

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
Case 7:19-cr-02341 Document 51 Filed on 12/29/20 in TXSD Page 17 of 17

                                                                          17

 1   issue, but thank you for noting it, okay.

 2                    Then if there is nothing else, then you

 3   may be excused.       Thank you.

 4               MR. MORENO:       Thank you, Your Honor.        Have a

 5   good day.

 6               THE COURT:      All right, thank you.

 7               [10:35 a.m. - Proceedings adjourned]

 8

 9                       C E R T I F I C A T I O N

10

11        I certify that the foregoing is a correct

12   transcript of the electronic sound recording of the

13   proceedings in the above-entitled matter.

14

15

16   /s/ Gwen Reed

17   12-29-20

18

19

20

21

22

23

24

25

                                GLR TRANSCRIBERS
                                9251 Lynne Circle
                            Orange, Texas 77630 * 409-330-1610
